DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 15, and 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al (US Patent Application Publication 2014/0185540), and further in view of Chen et al (US Patent Application Publication 2018/0014301). Hereinafter Gaal and Chen.

Regarding claim 1, Gaal discloses a control information detection method, comprising: 
	determining, by a terminal device, a first search space and a second search space (the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, paragraph [0150]), wherein the first search space is a part of the second search space (the UE is in a cell that is overlapped with one or more lower power class eNB (e.g. femto cell, HeNB, pico cell, micro cell, remote radio head), paragraph [0044]; the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, where the apparatus determines a valid candidate, paragraphs [0150], [0151]; the UE determines and selects a valid candidate between the overlapping cell to establish the connection with the valid candidate); 
detecting, by the terminal device, at least one piece of first-type downlink control information (DCI) in the first search space (the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space, where the apparatus determines that the difference in the information fields at the beginning of a downlink control information (DCI) message, paragraphs [0150] – [0152]); and 
detecting, by the terminal device, at least one piece of second-type DCI in the second search space (the apparatus determines a second decoding candidate (e.g. second PDCCH candidate) in a second search space, where the apparatus determines that the difference in the information fields at the beginning of a downlink control information (DCI) message, paragraphs [0150] – [0152]).
However, Gaal does not explicitly disclose “the first-type DCI is used to schedule data transmission with a first time length, the second- type DCI is used to schedule data transmission with a second time length, the first time length is less than the second time length, the second time length is 1 ms, and the first time length is one of 1, 2, 3, 4, 6, or 7 symbols.”
Chen discloses the UE receives control information associated with the downlink communication in a control channel that spans an entire subframe to determine the first timing configuration for the responsive uplink communication, and the UE receives control information associated with the downlink communication in a control channel that spans a subset of symbols of a subframe to determine the second timing configuration for the responsive uplink communication, where the operations are performed by a DCI component (paragraphs [0175] – [0179]), and a subframe is 1ms (paragraph [0077]). The entire subframe is 1ms and is determined for a timing configuration (i.e. “second time length”), and the subset of symbols of the subframe is determined for a timing configuration (i.e. “first time length”), where the subset of symbols are part of the entire subframe.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gaal and Chen before him or her, to incorporate the DCI component to determine different timing configurations for responding to uplink communications as taught by Chen, to improve the apparatus determining for valid candidate between different search channels of Gaal for providing reduced timing between certain downlink communications and responsive uplink communications (paragraph [0006] of Chen).

Regarding claim 2, Gaal and Chen disclose the method according to claim 1, Gaal discloses wherein 
the second search space comprises a physical downlink control channel common search space (PDCCH CSS) and a physical downlink control channel user equipment-specific search space (PDCCH UESS) (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]; the PDCCH includes CSS and UESS at different aggregation levels that provides the UE to determine for the information in the DCI message).

Regarding claim 3, Gaal and Chen disclose the method according to claim 1, Gaal discloses wherein the determining, by a terminal device, a first search space comprises: 
determining, by the terminal device, at least one of the first search space or the second search space based on higher layer signaling (the eNB uses a RadioResourceConfigDedicated RRC message to enable differentiated coding to signal the UE that supports UESS, paragraph [0091]; the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, paragraph [0150]), wherein the higher layer signaling indicates at least one of following: 
at least one of a candidate control channel quantity or an aggregation level of the first search space (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]); or 
at least one of a candidate control channel quantity or an aggregation level of the second search space (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]).

Regarding claim 4, Gaal and Chen disclose the method according to claim 2, Gaal discloses wherein the first search space is a search space comprising part of candidate control channels in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]).

Regarding claim 5, Gaal and Chen disclose the method according to claim 4, Gaal discloses wherein the search space comprises at least one of the following search spaces: 
a search space comprising first A candidate control channels with an aggregation level of 1 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
a search space comprising first B candidate control channels with an aggregation level of 2 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
a search space comprising first C candidate control channels with an aggregation level of 4 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); or 
a search space comprising first D candidate control channels with an aggregation level of 8 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]), wherein 
A is a positive integer less than 6, B is a positive integer less than 6, C is 1 or 2, and D is 1 or 2 (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]).

Regarding claim 7, Gaal discloses a terminal device (apparatus, Fig. 21), comprising: 
at least one processor (the apparatus includes one or more processors, paragraph [0160]), configured to determine a first search space and a second search space (the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, paragraph [0150]), wherein the first search space is a part of the second search space (the UE is in a cell that is overlapped with one or more lower power class eNB (e.g. femto cell, HeNB, pico cell, micro cell, remote radio head), paragraph [0044]; the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, where the apparatus determines a valid candidate, paragraphs [0150], [0151]; the UE determines and selects a valid candidate between the overlapping cell to establish the connection with the valid candidate); and 
a transceiver (the apparatus includes transceiver, paragraph [0161]), configured to: 
detect at least one piece of first-type downlink control information (DCI) in the first search space (the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space, where the apparatus determines that the difference in the information fields at the beginning of a downlink control information (DCI) message, paragraphs [0150] – [0152]); and 
detect at least one piece of second-type DCI in the second search space (the apparatus determines a second decoding candidate (e.g. second PDCCH candidate) in a second search space, where the apparatus determines that the difference in the information fields at the beginning of a downlink control information (DCI) message, paragraphs [0150] – [0152]).
However, Gaal does not explicitly disclose “wherein the first-type DCI is used to schedule data transmission with a first time length, the second-type DCI is used to schedule data transmission with a second time length, the first time length is less than the second time length, the second time length is 1 ms, and the first time length is one of 1, 2, 3, 4, 6, or 7 symbols.”
Chen discloses the UE receives control information associated with the downlink communication in a control channel that spans an entire subframe to determine the first timing configuration for the responsive uplink communication, and the UE receives control information associated with the downlink communication in a control channel that spans a subset of symbols of a subframe to determine the second timing configuration for the responsive uplink communication, where the operations are performed by a DCI component (paragraphs [0175] – [0179]), and a subframe is 1ms (paragraph [0077]). The entire subframe is 1ms and is determined for a timing configuration (i.e. “second time length”), and the subset of symbols of the subframe is determined for a timing configuration (i.e. “first time length”), where the subset of symbols are part of the entire subframe.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gaal and Chen before him or her, to incorporate the DCI component to determine different timing configurations for responding to uplink communications as taught by Chen, to improve the apparatus determining for valid candidate between different search channels of Gaal for providing reduced timing between certain downlink communications and responsive uplink communications (paragraph [0006] of Chen).

Regarding claim 8, Gaal and Chen disclose the terminal device according to claim 7, Gaal discloses wherein 
the second search space comprises a physical downlink control channel common search space (PDCCH CSS) and a physical downlink control channel user equipment-specific search space (PDCCH UESS) (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]; the PDCCH includes CSS and UESS at different aggregation levels that provides the UE to determine for the information in the DCI message).

Regarding claim 9, Gaal and Chen disclose the terminal device according to claim 7, Gaal discloses wherein 
the at least one processor is configured to determine at least one of the first search space or the second search space based on higher layer signaling (the eNB uses a RadioResourceConfigDedicated RRC message to enable differentiated coding to signal the UE that supports UESS, paragraph [0091]; the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, paragraph [0150]), wherein the higher layer signaling indicates at least one of following: 
PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]); or 
at least one of a candidate control channel quantity or an aggregation level of the second search space (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]).

Regarding claim 10, Gaal and Chen disclose the terminal device according to claim 8, Gaal discloses wherein 
the first search space is a search space comprising part of candidate control channels in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]).

Regarding claim 11, Gaal and Chen disclose the terminal device according to claim 8, Gaal discloses wherein 
the first search space comprises the PDCCH CSS and a search space comprising part of candidate control channels in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]); and 
the first-type DCI comprises at least first DCI and third DCI (the base station transmits control information in the search space at third starting index after the base station has determined that the first starting index are not the same value, paragraph [0102]), wherein 
the first DCI comprises information instructs the terminal device to perform data transmission with the first time length based on the third DCI (the base station transmits control information in the search space at third starting index when the first starting index are not the same value, paragraph [0102]).

Regarding claim 12, Gaal and Chen disclose the terminal device according to claim 11, Gaal discloses wherein 
the transceiver is further configured to: 
detect the third DCI in the PDCCH CSS (the base station transmits control information in the search space at third starting index after the base station has determined that the first starting index are not the same value, paragraph [0102]); and 

detect the first DCI in the search space comprising part of candidate control channels in the PDCCH UESS if the transceiver detects the third DCI (the base station transmits control information in the search space at third starting index after the base station has determined that the first starting index are not the same value, paragraph [0102]).

Regarding claim 13, Gaal and Chen disclose the terminal device according to claim 11, but Gaal does not explicitly disclose wherein 
the third DCI comprises PDCCH for short transmission time interval (TTI) (sPDCCH) configuration information; or 
the third DCI comprises uplink grant configuration information.
Chen discloses “the third DCI comprises uplink grant configuration information” as the wireless device includes transmission configuration component that configures a transmission responsive to receiving the DCI for the downlink communication in the common search space, where the transmission configuration component configures an uplink data transmission responsive to an uplink grant received from a base station (paragraph [0129]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gaal and Chen before him or her, to incorporate the DCI component to determine different timing configurations for responding to uplink communications as taught by Chen, to improve the apparatus determining for valid candidate Gaal for providing reduced timing between certain downlink communications and responsive uplink communications (paragraph [0006] of Chen).

Regarding claim 14, Gaal and Chen disclose the terminal device according to claim 10, Gaal discloses wherein 
the search space comprises at least one of the following search spaces: 
a search space comprising A candidate control channels with an aggregation level of 1 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
a search space comprising B candidate control channels with an aggregation level of 2 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
a search space comprising C candidate control channels with an aggregation level of 4 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); or 
a search space comprising D candidate control channels with an aggregation level of 8 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]), wherein 
A is a positive integer less than 6, B is a positive integer less than 6, C is 1 or 2, and D is 1 or 2 (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]).

Regarding claim 15, Gaal and Chen disclose the terminal device according to claim 10, Gaal discloses wherein the search space comprises at least one of the following search spaces: 
a search space comprising first A candidate control channels with an aggregation level of I in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
a search space comprising first B candidate control channels with an aggregation level of 2 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
a search space comprising first C candidate control channels with an aggregation level of 4 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); or
a search space comprising first D candidate control channels with an aggregation level of 8 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]), wherein 
A is a positive integer less than 6, B is a positive integer less than 6, C is 1 or 2, and D is 1 or 2 (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]).

Regarding claim 17, Gaal discloses a non-transitory computer readable storage medium storing a program, wherein when the program is executed by a computer (the apparatus includes computer-readable medium coupled to processor, where the computer-readable medium stores data that is manipulated by the processor when executing software, paragraphs [0160] – [0161]), the computer performs: 
determining, a first search space and a second search space (the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, paragraph [0150]), wherein the first search space is a part of the second search space (the UE is in a cell that is overlapped with one or more lower power class eNB (e.g. femto cell, HeNB, pico cell, micro cell, remote radio head), paragraph [0044]; the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, where the apparatus determines a valid candidate, paragraphs [0150], [0151]; the UE determines and selects a valid candidate between the overlapping cell to establish the connection with the valid candidate); 
detecting, at least one piece of first-type downlink control information (DCI) in the first search space (the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space, where the apparatus determines that the difference in the information fields at the beginning of a downlink control information (DCI) message, paragraphs [0150] – [0152]); and 
detecting, at least one piece of second-type DCI in the second search space (the apparatus determines a second decoding candidate (e.g. second PDCCH candidate) in a second search space, where the apparatus determines that the difference in the information fields at the beginning of a downlink control information (DCI) message, paragraphs [0150] – [0152]).
However, Gaal does not explicitly disclose “wherein the first-type DCI is used to schedule data transmission with a first time length, the second-type DCI is used to schedule data transmission with a second time length, the first time length is less than the second time length, the second time length is 1 ms, and the first time length is one of 1, 2, 3, 4, 6, or 7 symbols.”
Chen discloses the UE receives control information associated with the downlink communication in a control channel that spans an entire subframe to determine the first timing configuration for the responsive uplink communication, and the UE receives control information associated with the downlink communication in a control channel that spans a subset of symbols of a subframe to determine the second timing configuration for the responsive uplink communication, where the operations are performed by a DCI component (paragraphs [0175] – [0179]), and a subframe is 1ms (paragraph [0077]). The entire subframe is 1ms and is determined for a timing configuration (i.e. “second time length”), and the subset of symbols of the subframe is determined for a timing configuration (i.e. “first time length”), where the subset of symbols are part of the entire subframe.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gaal and Chen before him or her, to incorporate the DCI component to determine different timing configurations for responding to uplink communications as taught by Chen, to improve the apparatus determining for valid candidate between different search channels of Gaal for providing reduced timing between certain downlink communications and responsive uplink communications (paragraph [0006] of Chen).

Regarding claim 18, Gaal and Chen disclose the non-transitory computer readable storage medium according to claim 17, Gaal discloses wherein 
the second search space comprises a physical downlink control channel common search space (PDCCH CSS) and a physical downlink control channel user equipment-specific search space (PDCCH UESS) (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]; the PDCCH includes CSS and UESS at different aggregation levels that provides the UE to determine for the information in the DCI message).

Regarding claim 19, Gaal and Chen disclose the non-transitory computer readable storage medium according to claim 17, Gaal discloses wherein when the program is executed by a computer, the computer performs: 
determining, at least one of the first search space or the second search space based on higher layer signaling (the eNB uses a RadioResourceConfigDedicated RRC message to enable differentiated coding to signal the UE that supports UESS, paragraph [0091]; the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, paragraph [0150]), wherein, the higher layer signaling indicates at least one of following: 
at least one of a candidate control channel quantity or an aggregation level of the first search space (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]); or 
at least one of a candidate control channel quantity or an aggregation level of the second search space (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]).

Regarding claim 20, Gaal and Chen disclose the non-transitory computer readable storage medium according to claim 18, Gaal discloses wherein 
the first search space is a search space comprising part of candidate control channels in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, paragraph [0075]).

Regarding claim 21, Gaal and Chen disclose the non-transitory computer readable storage medium according to claim 20, Gaal discloses wherein the search space comprises at least one of the following search spaces: 
a search space comprising first A candidate control channels with an aggregation level of 1 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); 
a search space comprising first C candidate control channels with an aggregation level of 4 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]); or 
a search space comprising first D candidate control channels with an aggregation level of 8 in the PDCCH UESS (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]), wherein 
A is a positive integer less than 6, B is a positive integer less than 6, C is 1 or 2, and D is 1 or 2 (PDCCH candidates include a number of consecutive CCEs, where a PDCCH is transmitted on one or an aggregation of several consecutive CCEs, and the size of a search space is determined by the number of PDCCH candidates and the size of the CCE aggregation level, i.e. the number of CCE aggregation levels supported by CSS and UESS are provided to the UE across different aggregation levels, where the UESS supports CCE aggregation levels 1, 2, 4, and 8, paragraph [0075]).

Response to Arguments
Applicant's arguments, see pages 8 – 12, filed January 22, 2021, with respect to Claims 1 – 5, 7 – 15, and 17 – 21 have been fully considered but they are not persuasive. Applicants argue that GAAL and CHEN do not teach A) “determining a first search space and a second search space, wherein the first search space is a part of the second search space; detecting at least one piece of first-type DCI in the first search space, detecting at least one piece of second-type DCI in the second search space, wherein the first-type DCI is used to schedule data transmission with a first time length, the second-type DCI is used to schedule data transmission with a second time length, the first time length is less than the second time length, the second time length is 1 ms, and the first time length is one of 1, 2, 3, 4, 6, or 7 symbols” in Claim 1 and similar recitations in Claims 7 and 17.

In response to A), the examiner respectfully disagrees. First, GAAL teaches the apparatus determines a first decoding candidate (e.g. first PDCCH candidate) in a first search space and a second decoding candidate (e.g. second PDCCH candidate) in a second search space, where the apparatus determines a valid candidate (paragraphs [0150], [0151]), and the UE is in a cell that is overlapped with one or more lower power class eNB (e.g. femto cell, HeNB, pico cell, micro 
While GAAL discloses the detection of DCI within the two search spaces, GAAL does not explicitly disclose “wherein the first-type DCI is used to schedule data transmission with a first time length, the second-type DCI is used to schedule data transmission with a second time length, the first time length is less than the second time length, the second time length is 1 ms, and the first time length is one of 1, 2, 3, 4, 6, or 7 symbols.”
Therefore, CHEN is cited to teach “wherein the first-type DCI is used to schedule data transmission with a first time length, the second-type DCI is used to schedule data transmission with a second time length, the first time length is less than the second time length, the second time length is 1 ms, and the first time length is one of 1, 2, 3, 4, 6, or 7 symbols” as the UE receives control information associated with the downlink communication in a control channel that spans an entire subframe to determine the first timing configuration for the responsive uplink communication, and the UE receives control information associated with the downlink communication in a control channel that spans a subset of symbols of a subframe to determine 
	Since GAAL teaches detection of DCI within the two search spaces, and CHEN teaches utilizing timing configuration with symbols in a first control information to schedule a second control information, it would have been obvious to incorporate the DCI component to determine different timing configurations for responding to uplink communications of CHEN into the apparatus determining for valid candidate between different search channels of GAAL.
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PARK et al – determining start symbol index for the PDSCH in a downlink subframe and receiving the PDSCH signal on the basis of the start symbol index, where the PDSCH start symbol index (k) when the downlink subframe belongs to a specific subframe set is determined 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468